DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth.  Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the nature of the invention, the state of the prior art, the breadth of the claims, the amount of guidance in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, and the quantity of experimentation necessary. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention.  The instant invention is drawn to a method of cloning a prophage comprising: obtaining a prophage genome sequence, mutating the prophage genome sequence in a sequence of the genome that decreases the function of a repressor protein, and assembling the mutated prophage genome by either yeast assembly or in vitro assembly, optionally wherein the phage genome is isolated.
State of the prior art. It is well known in the art that prophage genomes which are integrated in the host chromosome are difficult to identify and characterize.  For example, Casjens et al. (Molecular Microbiology, 2003, 49(2):277-300) states that prophages can constitute as much as 10–20% of a bacterium’s genome and are major contributors to differences between individuals within species. Many of these prophages appear to be defective and are in a state of mutational decay (emphasis added) (see the abstract).  Casjens et al. further states that:
As nearly 100 complete sequences of fully functional dsDNA tailed phage genomes have been determined, it might seem to be a trivial exercise to search for homologues of known phage genes in bacterial genome sequences and thus identify prophages; however, there are confounding factors. The most important of these factors is the extreme diversity of the dsDNA tailed phages. The phages that infect the enteric bacteria E. coli and Salmonella are the most intensively studied. Yet even today, even the sequence of a ‘new’ phage that is closely related to their well-characterized phages is expected to have novel genes. For example, our recently determined sequence of the genome of phage ES18, a typical lambdoid phage that infects S. enterica (serovar Typhimurium), has about 20 novel genes out of 75 total predicted genes. Prophages in less well-studied bacterial phyla can be expected to contain a majority of novel genes (e.g. 40 of 52 predicted genes in the convincing prophage RadMu in the Deinococcus radiodurans R1 genome have no known homologue). (see page 282, left column)

Canchaya et al. (Microbiology and Molecular Biology Reviews, June 2003, 67(2):238-276) also describes the difficulty of identifying complete prophage sequences that are in the bacterial chromosome.  In this regard, Canchaya et al. states:
A review of prophage sequences in sequenced bacterial genomes has technical difficulties. On a very practical side, prophage sequences are currently not compiled in the National Center for Biotechnology Information (NCBI) phage database. Therefore, the interested scientist has to turn to the original publication and the annotations of the GenBank entry for the bacterial genomes to locate prophage sequences or has to reanalyze the genome sequence. However, no uniform criteria have been established for the diagnosis of prophages in bacterial genome sequences. Prophages can be present in many different forms ranging from inducible prophages to prophages showing deletions, insertions, and rearrangements to prophage remnants that have lost most of the phage genome. In addition, computer programs have difficulties in detecting prophage sequences. Only a few, if any, phage genes are sufficiently conserved and distinct from bacterial genes to serve as markers for prophage sequences. (emphasis added) (see page 240, right column)

The existence of these obstacles makes it difficult for one of ordinary skill in the art to identify and then obtain a fully functional phage genome from a bacterial genome/chromosome.
Guidance in the specification and working examples.  The specification contains no guidance or examples for i) identifying a functional prophage genome in a bacterial host’s genome/chromosome, ii) isolating the functional prophage genome from the bacterial host’s genome/chromosome, iii) mutating that prophage genome to yield a defective repressor gene, iii) assembling the mutated phage genome, and iv) producing progeny phage from the assembled phage genome. 
Accordingly, when all the aforementioned factors are considered in toto, it would require undue experimentation for one skilled in the art to practice the claimed invention.
Response to Arguments
In the reply dated January 31, 2022, applicant argues that that claims do not require that the obtained genome be complete or fully functional.  Applicant’s arguments and Declaration under 37 C.F.R. §1.132 have been considered and are not found persuasive. 
While the claims do not explicitly require a complete or fully functional genome, the claims do imply that the phage encoded by the cloned genome is functional albeit with a mutated phage repressor with decreased function.  
The claims are directed to cloning a prophage genome.  The term genome is defined as the complete set of genes or genetic material present in a cell or organism (see dictionary.com).  Based on this definition of genome, the Examiner recognizes that a gene(s) within a phage genome may be mutated to create a variant phage with a defective gene/protein (not a fully functional phage due to the defective gene).  However, the mutated phage genome still encodes a functional phage (a phage that can infect its host, replicate and produce progeny even if a defective gene/protein is present).
As stated above, the claims are directed to cloning a prophage genome.  A prophage is the genetic material of a bacteriophage, incorporated into the genome of a bacterium and able to produce phages if specifically activated (see dictionary.com).  Claim 1 implies that the genetic material of a bacteriophage, which is able to produce phages if specifically activated, will be cloned by the claimed method.  The first step of the claimed method is obtaining a prophage genome sequence.  Again, a genome is the complete set of genes or genetic material present in a cell or organism.  It is noted that the claims do not state obtaining a partial genomic sequence.  Further, the claim requires assembling the mutated phage genome.  To assemble means to “fit together the separate component parts of a machine or other object” to make a whole1.  Thus, the claim language implies that the complete (or nearly complete) set of genes or genetic material of a phage is obtained, mutated, and assembled (put together) into a phage genome.  Further, claim 7 states that the phage genome of claim 1 is further modified such that it encodes a phage that obligately kills its host2.  Again, this implies that a functional phage is being cloned.  Claim 9 states that the lytic phage particles are produced when the cloned phage genome of claim 1 is introduced into a host cell.  This also implies that a functional phage is being cloned by the method of claim 1.
Regarding guidance in the specification and working examples, applicant has disclosed known programs (e.g., PHAST and PHASTER) that can be used to identify potential phage sequences.  In Figure 6, applicant used PHAST to identify a possible phage sequence in bacterial host KPNIH31.  However, there is no disclosure of applicant actually isolating and assembling the possible phage sequence from host KPNIH31.  
As for isolating a functional phage genome from the host’s genome, applicant states that the specification describes techniques routinely performed by those having ordinary skill in the art (e.g., PCR, de novo synthesis, and digestion of cellular DNA).  Yet, it is noted that applicant did not use any of these routine techniques to actually isolate a functional phage genome.  As for assembling nucleic acid sequences, applicant states that the specification describes techniques routinely performed by those having ordinary skill in the art (e.g., yeast-based assembly, Gibson assembly, and SLICE).  Yet, it is noted that applicant did not use any of these routine techniques to actually assemble any phage genome sequences that had been isolated from host genomic sequences.  Applicant points to Figures 3 and 5 to support their arguments.  However, Figure 3 is a schematic of the claimed method, and Figure 5 shows a plaque assay comparing wildtype N15 phages and N15 repressor mutant phages that were constructed via both in vitro digestion/ligation or yeast-based assembly.  However, there is no description of how the N15 sequences were identified from host genomic DNA, isolated from host genomic DNA, and assembled to produce a lytic phage.  There is no description of the actual sequences or ORFs of the N15 phage such that one of ordinary skill in the art could replication the experiment.  Example 1, which is titled “Cloning of Mutant E. coli Phage N15 and Phage Particle Production”, also does not describe how the N15 sequences were identified from host genomic DNA, isolated from host genomic DNA, and assembled to produce a lytic phage.  Example 2, which is titled “Cloning of Mutant Phages from Klebsiella pneumoniae and Phage Particle Production”, also does not describe how the K. pneumoniae phage ΦKpn852 sequences were identified from host genomic DNA, isolated from host genomic DNA, and assembled to produce a lytic phage.  In fact, it appears that the K. pneumoniae phage was isolated from host cells after induction by mitomycin.  Example 2 states that after the host cells were exposed to mitomycin to induce resident prophages [i.e., the host cells were induced to produce phage particles], “crude phages were harvested, filtered, and concentrated as [was] done with the N15 phages. . . . Phage genomic DNA was purified as done with the N15 phages.”  Thus, it appears the ΦKpn852 and N15 phage genomic sequences were actually isolated and cloned from phage particles and not host genomic sequences.  There is no indication that the claimed method was used to clone either N15 or K. pneumoniae phage ΦKpn852 genomes from their respective hosts.
Given the lack of guidance or examples in the specification for practicing the claimed method, in particular, i) identifying a prophage genome3 in a bacterial host’s genome/chromosome, ii) isolating the prophage genome from the bacterial host’s genome/chromosome4, iii) mutating the isolated prophage genome to yield a defective repressor gene, iv) assembling component parts of the mutated phage genome to produce a functional phage, and v) producing progeny phage from the assembled phage genome (e.g., a phage that obligately kills its host or a lytic phage), it would require undue experimentation for one skilled in the art to practice the claimed invention.
	As for the state of the art, the Office acknowledges that improvements in identifying possible phage sequences in host genomic sequences have been made.  For example, PHASTER is an improved version of PHAST as evidenced by Arndt et al.  However, applicant has not demonstrated the use of any phage identification software (e.g., PHAST, PHASTER, or phiSpy) to identify, isolate, and assemble a functional prophage genome from a bacterial host.
	Accordingly, one of ordinary skill in the art cannot practice the claimed method.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the claim does not recite what component sequences are present to be assembled.
        2 It is noted that the claims do not recite what component sequences are present to be assembled into a phage that obligately kills its host. 
        3 Genome is defined as the complete set of genes or genetic material present in a cell or organism.
        4 It is not clear what sequences are necessary or required for the claimed method.